MEMORANDUM**
Jose Adalberto Gomez conditionally pleaded guilty to importation of marijuana, *86in violation of 21 U.S.C. §§ 952, 960. Gomez appeals the denial of his motion to suppress statements made at the time of his arrest, the district court’s failure to find the government committed a discovery violation, and the denial of his motion to dismiss the indictment on constitutional grounds. We affirm.
I.
Gomez knowingly, voluntarily and intelligently waived his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). See United States v. Vallejo, 237 F.3d 1008, 1014 (9th Cir.), as amended, 246 F.3d 1150 (9th Cir. 2001).
Before any interrogation, the agents read Gomez his rights in Spanish, his preferred language. He wrote “yes” in Spanish on the pre-printed, Spanish language Miranda advisal form after each of his rights. He wrote “yes” in Spanish next to the questions asking him if he understood and was willing to answer questions, and he signed his name at the bottom of the form. A more explicit statement of waiver is not required. North Carolina v. Butler, 441 U.S. 369, 373, 99 S.Ct. 1755, 60 L.Ed.2d 286 (1979) (“holding that an express written or oral statement of waiver of the right to remain silent or of the right to counsel ... is not inevitably either necessary or sufficient to establish waiver”); United States v. Cazares, 121 F.3d 1241, 1244 (9th Cir.1997) (citing Terrovona v. Kincheloe, 912 F.2d 1176, 1179 (9th Cir.1990)) (“To solicit a waiver of Miranda rights, a police officer need neither use a waiver form nor ask explicitly whether the defendant intends to waive his rights.”). The district court properly denied Gomez’s motion to suppress.
II.
The government did not violate Rule 16 of the Federal Rules of Criminal Procedure by failing to disclose Agent DiPaola’s conversations with Gomez until the first day of trial. See Fed.R.Crim.P. 16(a)(1)(A). The conversations were used at the suppression hearing to show Gomez’s ability to speak English and interact with the agents, and are not probative of guilt. The government represented to the district court that it did not intend to use the conversations at trial until Gomez submitted a declaration that he did not speak English on the eve of trial.
III.
The statutes under which Gomez was convicted, 21 U.S.C. §§ 952, 960, are not unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and United States v. Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc). See United States v. Hernandez, 314 F.3d 430, 437-38 (9th Cir.2002); United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir.), cert. denied, ___ U.S. ___, 123 S.Ct. 573, 154 L.Ed.2d 459 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *86courts of this circuit except as provided by Ninth Circuit Rule 36-3.